Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is in response to the application filed on 06/15/2022.
Claims 1-8, 13-14, 16-18, 20-23, and 25-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 14, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of NPL1 (Wang et al, “Software Programmable Data Allocation in Multi-Bank Memory of SIMD Processors”, 2010) hereinafter NPL1 and further in view of Orofino (US 2014/0282180 A1) and further in view of Malkin (US 2016/0335002 A1) and further in view of Inagaki et al. (US 2009/0064112 A1).

Regarding claim 1, Ghosh et al. discloses
A computer-implemented method for generating an executable program to run on a system of one or more processor chips each comprising one or more processor modules, each processor module comprising an execution unit and memory (Ghosh et al. discloses [0016] as further illustrated in Fig. 1 Tile 1 element 102 analogous to the processor chip comprising Core 1 element 104 analogous to the processor module which further comprises ALU element 108 analogous to the execution unit and memory as disclosed in [0016] ); the method comprising: 
receiving a graph comprising a plurality of data nodes (Ghosh et al. Fig. 2 discloses computation graph element 227 to be received by the DPE compiler backend element 230 where Fig. 3 further discloses the computation graph to contain a plurality of data nodes), a plurality of compute vertices (Gosh et al. [0020] teaches the node 344 and 342 to be multiplication and addition nodes conceptually similar to the compute vertices) and a plurality of directional edges (Gosh et al. illustrates the edges between the different nodes), each data node representing a data element (Gosh et al. [0020] teaches the nodes 348, 350 and 346 to contain the inputs M, X and Y respectively. Where the data inputs are analogous to the data elements), each edge representing an input to a compute vertex from a data node or an output from a compute vertex input to a data node or another compute vertex (Gosh et al. Fig. 3 illustrates the edge between the data input in node 348 to node 344 being the multiplication operation and analogous to the compute vertex), and each compute vertex representing one or more computations to perform on its input or inputs in order to produce the output or outputs from that compute vertex (Ghosh et al. Fig. 3 illustrates the multiplication operation between nodes 348 and 350 to produce an output and be used with the addition operation of 342 along with node 346); 
compiling the graph into said executable program (Gosh et al. discloses [0019] computation graph to be compiled into a binary executable as further illustrated in Fig. 2), 
analyzing the graph, and in dependence upon a result of analyzing the graph, perform an operation (Gosh et al. [0017] discloses the DPE compiler 230 partitioning and optimizing the computation graph 228 as illustrated in Fig. 2 which would be based on the analysis of the graph)
Ghosh et al. lacks explicitly
the executable program comprising a plurality of machine code instructions, including one or more types of multi-access instruction each of which performs at least two load operations, at least two store operations, or at least one load and one store operation in a single instruction; 
wherein the memory on each of the processor modules comprises a respective plurality of memory banks; and 
the compilation comprises assigning instances of said multi-access instructions to implement at least some of said edges, and allocating the data elements to memory addresses within different ones of the banks, wherein the allocating applies one or more constraints including at least a first constraint that no two edges can access the same memory bank at the same time;
wherein allocating the data elements comprises: 
grouping the data elements into equivalence classes, wherein each equivalence class includes a first set of the data elements that interfere with a second set of other ones of the data elements; 2
generating ordered equivalence classes at least in part by ordering the equivalence classes according to a metric; and 
stepping through the data elements within the ordered equivalence classes to allocate each of the data elements in turn.
NPL1 teaches
the executable program comprising a plurality of machine code instructions (NPL1 [pg.6, left col.] teaches evaluation programs being executed on a simulator including an SIMD coprocessor), including one or more types of multi-access instruction each of which performs at least two load operations, at least two store operations, or at least one load and one store operation in a single instruction (NPL1 [pg.1, right col.] teaches a single instruction multiple data (SIMD) architecture which executes multiple data operations concurrently by using a single instruction. [pg. 4, left col.] teaches a SIMD kernel program which contains tons of SIMD instructions as shown in Table II. Further, [pg.5, right col.] teaches the SIMD code accessing column vector by one SIMD load/store instruction without bank conflict. Therefore, the SIMD is analogous to multi-access instruction. Where NPL1 is being used to cure Ghosh et al. by further teaching the multi-access instructions within the executable program); 
wherein the memory on each of the processor modules comprises a respective plurality of memory banks (NPL1 [pg. 5, right col.] teaches the SIMD local memory illustrated in Fig. 7 containing multiple banks); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghosh et al. to incorporate the teachings of NPL1 to “the executable program comprising a plurality of machine code instructions including one or more types of multi-access instruction each of which performs at least two load operations, at least two store operations, or at least one load and one store operation in a single instruction; wherein the memory on each of the processor modules comprises a respective plurality of memory banks” in order to efficiently and quickly perform operations in parallel within the system and save time with accessing and storing data accordingly. Further, to efficiently allocate data without corrupting or overwriting data within the memory banks. This further prevents inaccurate program execution and decreases developer debugging time.
Orofino teaches
the compilation comprises assigning instances of said multi-access instructions to implement at least some of said edges, analyzing the graph, and in dependence upon a result of analyzing the graph, allocating the data elements to memory addresses within different ones of the banks, wherein the allocating applies one or more constraints including at least a first constraint (Orofino teaches [0064] compiling a graph where the compiling includes assigning memory to the connections and/or nodes of the graph, assigning memory location to particular nodes and/or connections, determining buffer allocation and/or allocating buffer space associated with graph execution which include determining and/or allocating a number and/or a size of data buffer for graph nodes and/or memory accesses associated with the nodes. Further the compilation include determining designating an order in which nodes are going to be executed based on different rules where the rules are conceptually similar to a first constraint. Therefore, based on the compilation and analysis of the graph, memory accesses associated with nodes are determined and allocation of memory locations is determine based on rules and/or other data), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghosh et al. in view of NPL1 to incorporate the teachings of Orofino to “the compilation comprises assigning instances of said multi-access instructions to implement at least some of said edges, analyzing the graph, and in dependence upon a result of analyzing the graph, allocating the data elements to memory addresses within different ones of the banks, wherein the allocating applies one or more constraints including at least a first constraint” in order to segment the computational graph into portions that are executed in parallel, so that different nodes are processed in parallel by different processors, and/or are executed at different rates, thus increasing efficiency of computational graph execution (Orofino advantage). 
Malkin teaches
first constraint that no two edges can access the same memory bank at the same time (Malkin [0045] teaches allowing allocation ownership of memory location to one computer node therefore, dictating that only one compute node at any one time may have the sole ability to modify or write data into a particular memory location. Where this is in combination with Orofino which taught the compilation including graph analysis and memory allocation based on the graph and Malkin is only being used to teach the concept of the constraint of not allowing two nodes access the same location at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghosh et al. in view of NPL1 in view of Orofino to incorporate the teachings of Malkin to “first constraint that no two edges can access the same memory bank at the same time” in order to assign data to unique subdivision, which has the sole ability to manage the data in the unique subdivision, and thus enables to reduce the potential conflicts between simultaneous accesses into the memory location (Malkin advantage). 
Inagaki et al. teaches
wherein allocating the data elements comprises (Inagaki et al. [0086] teaches allocating variables to registers as illustrated in Fig. 6): 
grouping the data elements into equivalence classes (Inagaki et al. [0097] teaches grouping variables a3 and a4 together, grouping variables c1 to c3 together, and grouping variables b1 to b4 together as illustrated in Fig. 11), wherein each equivalence class includes a first set of the data elements that interfere with a second set of other ones of the data elements (Fig. 11 illustrates grouped elements of c1-c3 interfering with grouped elements of b1-b4); 2
generating ordered equivalence classes at least in part by ordering the equivalence classes according to a metric (Inagaki et al. Fig. 11 illustrates grouped elements c1-c3 which become c1’ as illustrated in Fig. 15 with a cost of  1.00 as illustrated in Fig. 14. Where [0087] teaches that the higher the cost the higher the priority in register allocation. Further, b1-b4 grouped elements become b1’ as illustrated in Fig. 15 with a cost of  2.00 as illustrated in Fig. 14. Therefore, the grouped elements are ordered based on the cost in which a higher cost is a higher priority,); and 
stepping through the data elements within the ordered equivalence classes to allocate each of the data elements in turn (Inagaki et al. Fig. 17 illustrates the allocations which is based on the priorities of the elements [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghosh et al. in view of NPL1 in view of Orofino and further in view of Malkin to incorporate the teachings of Inagaki et al. to “wherein allocating the data elements comprises: grouping the data elements into equivalence classes, wherein each equivalence class includes a first set of the data elements that interfere with a second set of other ones of the data elements; 2generating ordered equivalence classes at least in part by ordering the equivalence classes according to a metric; and stepping through the data elements within the ordered equivalence classes to allocate each of the data elements in turn” in order to reduce assignment instructions (Inagaki et al. advantage). 

Regarding claim 6, 
The method of claim 1, 
NPL1 teaches
wherein the multi-access instructions include at least a load-store instruction which performs a load operation and a store operation in the same instruction (NPL1 [pg.1, right col.] teaches a single instruction multiple data (SIMD) architecture which executes multiple data operations concurrently by using a single instruction. Further, [pg. 5, right col.] teaches SIMD instruction to be a load/store instruction).

Regarding claim 7, 
The method of claim 1, 
NPL1 teaches
wherein the multi-access instructions include at least a double-load instruction which performs two load operations in the same instruction (NPL1 [pg.1, right col.] teaches a single instruction multiple data (SIMD) architecture which executes multiple data operations concurrently by using a single instruction. Further, [pg. 4, left col.] teaches SIMD instructions to be for complex matrix multiplication in which it is implied that at least a double-load would occur in the same instruction of the SIMD.

Regarding claim 8,
The method of claim 1, 
NPL1 teaches
wherein the multi-access instructions include at least a load-load-store instruction which performs two load operations and a store operation in a single instruction (NPL1 [pg.1, right col.] teaches a single instruction multiple data (SIMD) architecture which executes multiple data operations concurrently by using a single instruction. [pg. 4, left col.] teaches SIMD instructions to be for complex matrix multiplication in which it is implied that at least a double-load would occur in the same instruction of the SIMD. Further, [pg. 5, right col.] teaches SIMD instruction to be a load/store instruction which by performing the complex matrix multiplication implies two load operations and a store operation occur in a single instruction).

Regarding claim 14, it’s directed to a non-transitory machine readable medium having similar limitations cited in claim 1. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 20, it’s directed to a computer having similar limitations cited in claim 1. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 25, The method of claim 1, 
wherein analyzing the graph comprises determining which of the data elements will (Orofino [0064] teaches analyzing the graph during compilation along with determining the memory accesses associated with the nodes of the graph) conflict with one another when the executable program is run (Malkin [0029-0030] teach determining when two different nodes may access the same memory location at the same time and cause conflict.); and 
wherein satisfying the first constraint includes allocating the data elements to memory such that any of the data elements that are determined by analyzing the graph to conflict with one another are allocated to different ones of the memory banks (Malkin [0045] teaches allowing allocation ownership of memory location to one computer node therefore, dictating that only one compute node at any one time may have the sole ability to modify or write data into a particular memory location. Where this is in combination with Orofino which taught the compilation including graph analysis and memory allocation based on the graph and Malkin is only being used to teach the concept of the constraint of not allowing two nodes access the same location at the same time).

Claims 2, 5, 16, 18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of NPL1 (Wang et al, “Software Programmable Data Allocation in Multi-Bank Memory of SIMD Processors”, 2010) hereinafter NPL1 and further in view of Orofino (US 2014/0282180 A1) and further in view of Malkin (US 2016/0335002 A1) and further in view of Inagaki et al. (US 2009/0064112 A1) and further in view of Abadir et al. (US 2007/0277133 A1) and further in view of Vorbach et al. (US 2019/0377580 A1).

Regarding claim 2, Ghosh et al. in view of NPL1and further in view of Orofino and further in view of Malkin combination teach
The method of claim 1, 
the combination lacks
wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex, specifying that the data output by the edge should be stored with a specified alignment with respect to the memory addresses
Abadir et al. teaches
wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex (Abadir et al. teaches the concept of assigning a weight the edges between the memory element nodes. Where Vorbach et al. is being used to modify assigning a weight to a constraint being aligning data based one memory addresses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Abadir et al. to “wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex” in order to efficiently and accurately process the program with more precise results through assignment of edges within a graph.
Vorbach et al. teaches
specifying that the data output by the edge should be stored with a specified alignment with respect to the memory addresses (Vorbach et al. [0519] [1325] teach the concept of aligning data based on memory addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Vorbach et al. to “specifying that the data output by the edge should be stored with a specified alignment with respect to the memory addresses” in order to efficiently fetch/load data from memory which the alignment of data allows reducing the time it takes fetch/load. Further, the overall performance is increased along with reducing overhead of accessing unaligned data.

Regarding claim 5, the combination teaches
The method of claim 1, 
the combination lacks explicitly
wherein at least one of the vertices comprises a loop, and the constraints further comprise an additional constraint on at least one of the edges outputting from the loop, specifying that an overspill region is left beyond an end of the memory addresses in which the data output by the edge is to be stored.
Abadir et al. teaches
wherein the constraints further comprise an additional constraint on each (Abadir et al. teaches the concept of assigning a weight the edges between the memory element nodes. Where Vorbach et al. is being used to modify assigning a weight to a constraint being an overspill region is left beyond an end of the memory addresses in which the data output by the edge is to be stored)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Abadir et al. to “wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex” in order to efficiently and accurately process the program with more precise results through assignment of edges within a graph.
Vorbach et al. teaches
wherein at least one of the vertices comprises a loop (Vorbach et al. [0840] teaches generating a graph of a loop in which a vertex within the graph would comprise the loop), specifying that an overspill region is left beyond an end of the memory addresses in which the data output by the edge is to be stored (Vorbach et al. Fig. 14a-c further illustrates the concept of  an overspill of data within memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Vorbach et al. to “wherein at least one of the vertices comprises a loop, and the constraints further comprise an additional constraint on at least one of the edges outputting from the loop, specifying that an overspill region is left beyond an end of the memory addresses in which the data output by the edge is to be stored” in order to efficiently determine an overspill has occurred and properly and accurately act accordingly. This further allows the system to determine the correct time to act with the data without losing the data and getting inaccurate results.

Regarding claim 16, it’s directed to a non-transitory machine readable medium having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 18, it’s directed to a non-transitory machine readable medium having similar limitations cited in claim 5. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 21, it’s directed to a computer having similar limitations cited in claim 2. Thus claim 21 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 23, it’s directed to a computer having similar limitations cited in claim 5. Thus claim 23 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 3-4, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of NPL1 (Wang et al, “Software Programmable Data Allocation in Multi-Bank Memory of SIMD Processors”, 2010) hereinafter NPL1 and further in view of Orofino (US 2014/0282180 A1) and further in view of Malkin (US 2016/0335002 A1) and further in view of Inagaki et al. (US 2009/0064112 A1) and further in view of Abadir et al. (US 2007/0277133 A1) and further in view of Engin (US 2011/0161782 A1).

Regarding claim 3, the combination teaches
The method of claim 1, 
the combination lacks explicitly
wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex, specifying that the data output by the edge should be stored in a specified subset of the memory banks.
Abadir et al. teaches
wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex (Abadir et al. teaches the concept of assigning a weight the edges between the memory element nodes. Where Engin is being used to modify assigning a weight to a constraint being storing data within a subset of the memory bank)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Abadir et al. to “wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex” in order to efficiently and accurately process the program with more precise results through assignment of edges within a graph.
Engin teaches
specifying that the data output by the edge should be stored in a specified subset of the memory banks (Engin [0044] teaches the concept of specifying an address format where a memory bank may be selected and further a sub-address field to allocate and store data within a specific space of the memory bank)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Engin to “wherein the constraints further comprise an additional constraint on each of one or more of the edges outputting from a compute vertex, specifying that the data output by the edge should be stored in a specified subset of the memory banks” in order to precisely store data in a specific location to prevent data overwrites and corrupted data and further decrease the chance of the system accessing incorrect data.

Regarding claim 4,
The method of claim 3, 
Engin further teaches
wherein the specified subset comprises a region of interleaved memory (Engin [0013] teaches the interleaved memory banks in which the address value format taught in [0044] illustrated the interleaving process. Further where the memory banks are interleaved would require that the space within the bank also be interleaved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Engin to “wherein the specified subset comprises a region of interleaved memory” in order to efficiently access and load/store data at high speeds which increases the performance of the overall system.

Regarding claim 17, it’s directed to a non-transitory machine readable medium having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 22, it’s directed to a computer having similar limitations cited in claim 3. Thus claim 22 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of NPL1 (Wang et al, “Software Programmable Data Allocation in Multi-Bank Memory of SIMD Processors”, 2010) hereinafter NPL1 and further in view of Orofino (US 2014/0282180 A1) and further in view of Malkin (US 2016/0335002 A1) and further in view of Inagaki et al. (US 2009/0064112 A1) and further in view of Nakanishi (US 2010/0241683 A1) and further in view of Aston (US 2017/0017413 A1) and further in view of Chirayath et al. (US 2016/0314148 A1) and further in view of Shetty et al. (US 2012/0158933 A1) and further in view of Rich et al. (US 2012/0229466 A1).

Regarding claim 13, the combination teaches
The method of claim 1, 
the combination lacks
wherein the metric comprises one or more items selected from a list consisting of a total data size of each of the equivalence classes, a number of data elements in each of the equivalence classes (Riche et al. [0069] teaches sorting node groups based on the sized on the node groups which is the number of nodes within the group by largest to smallest.), a time for which each of the equivalence classes will be live, and a total number of lines of machine code for which each of the equivalence classes will be live.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Riche et al. to “metric being a number of data elements in each of the equivalence classes” in order to efficiently operate on data based on importance and further release resources by operating on the groups with the most nodes to proceed to the next group.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2020/0159810 A1) in view of NPL1 (Wang et al, “Software Programmable Data Allocation in Multi-Bank Memory of SIMD Processors”, 2010) hereinafter NPL1 and further in view of Orofino (US 2014/0282180 A1) and further in view of Malkin (US 2016/0335002 A1) and further in view of Inagaki et al. (US 2009/0064112 A1) and further in view of Tanaka (US 6,738,966 B1).

Regarding claim 26, the combination teaches The method of claim 1, 
wherein analyzing the graph comprises determining from the graph which of the data elements (Orofino [0064] teaches analyzing the graph during compilation along with determining the memory accesses associated with the nodes of the graph) will be live at the same time when the executable program is run, wherein each data element is live between being written to memory and being used by the program (Malkin [0045] teaches allowing allocation ownership of memory location to one computer node therefore, dictating that only one compute node at any one time may have the sole ability to modify or write data into a particular memory location. Where by allowing the dictation of allowing one compute node at one time to have the sole ability to modify or write into the memory location necessitates the determination of the elements being live and used); and 
the combination lacks
wherein satisfying the first constraint includes allocating the data elements to memory such that any of the data elements that are determined by the analysis of the graph to be live at 7Application No: 16/527,410Customer No. 27683 the same time when the executable program is run are allocated to different ones of the memory banks.  
Tanaka
wherein satisfying the first constraint includes allocating the data elements to memory such that any of the data elements that are determined by the analysis of the graph to be live at 7Application No: 16/527,410Customer No. 27683 the same time when the executable program is run are allocated to different ones of the memory banks (Tanaka [col. 6, lines 56-67] teaches the concept of determining live variable ranges and therefore, allocating different memory regions based on the overlap).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Riche et al. to “wherein satisfying the first constraint includes allocating the data elements to memory such that any of the data elements that are determined by the analysis of the graph to be live at 7Application No: 16/527,410Customer No. 27683 the same time when the executable program is run are allocated to different ones of the memory banks.” in order to instantly prevent any conflicts and further prevent wrong read or written data to the particular memory location.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 13-14, 16-18, 20-23, and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 8:30-3:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                           

                                                                                                         

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193